Citation Nr: 1623930	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO. 12-20 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a spontaneous pneumothorax.

2. Entitlement to service connection for residuals of a spontaneous pneumothorax.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for lung cancer, and if so, whether service connection is warranted.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for metastatic brain cancer, and if so, whether service connection is warranted.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6. Entitlement to service connection for bronchitis .

7. Entitlement to service connection for pneumonia.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 1976 in the United States Air Force. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Agency of Original Jurisdiction (AOJ) for these matters is the RO in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to service connection for bronchitis, pneumonia, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an April 1977 rating decision, the RO denied service connection for residuals of a left partial spontaneous pneumothorax. Although notified of the denial in a May 1977 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the April 1977 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a spontaneous pneumothorax and raises a reasonable possibility of substantiating the claim.

3. In a December 2001 rating decision, the Columbia RO denied service connection for lung cancer and a metastatic brain tumor. Although notified of the denials in a December 2001 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

4. Evidence associated with the claims file since the December 2001 denials, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for lung cancer and brain cancer or raise a reasonable possibility of substantiating the claims.
 

5. The preponderance of the evidence shows that the Veteran's alleged residuals of a spontaneous pneumothorax, to include COPD and a right spontaneous pneumothorax, are not etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The April 1977 rating decision denying service connection for residuals of a left partial spontaneous pneumothorax is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2. As pertinent evidence received since the April 1977 denial is new and material, the criteria for reopening the claim for service connection for residuals of a left partial spontaneous pneumothorax are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The December 2001 rating decision denying service connection for lung cancer and a metastatic brain tumor is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

4. New and material evidence has not been submitted to reopen the claims of entitlement to service connection for lung cancer and metastatic brain cancer. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for entitlement to service connection for residuals of a spontaneous pneumothorax have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6. The criteria for entitlement to service connection for COPD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). With regard to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a spontaneous pneumothorax, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist regarding this matter.

VA's duty to notify was satisfied by a December 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The October 2012 VA examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination, and a December 2012 VA addendum medical opinion, are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Claims to Reopen Service Connection for Residuals of a Spontaneous Pneumothorax, Lung Cancer, and Metastatic Brain Cancer

The claim of service connection for residuals of a left partial spontaneous pneumothorax was previously denied in an un-appealed April 1977 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. However, because new and material evidence has not been submitted since the un-appealed December 2001 rating decision that denied the claims of service connection for lung cancer and a metastatic brain tumor, these claims will not be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In an April 1977 rating decision, the RO denied the Veteran's claim for entitlement to service connection for residuals of a left partial spontaneous pneumothorax because the evidence did not show that the Veteran had any residuals on his last examination in August 1976. Although notified of this decision by a May 1977 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the April 1977 rating decision, numerous VA and private treatment records have been associated with the claims file that discuss the presence of current pulmonary disorders and their relationship to the Veteran's military service. For example, an October 2012 VA examination report and a December 2012 VA addendum medical opinion show diagnoses of lung cancer, COPD, and bullous emphysema and address the nexus between the Veteran's current pulmonary disorders and his military service. Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the April 1977 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a spontaneous pneumothorax and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for residuals of a spontaneous pneumothorax is reopened and will be discussed on the merits below. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, the service connection claims for lung cancer and metastatic brain cancer will not be reopened because new and material evidence has not been submitted since the un-appealed December 2001 rating decision. Specifically, in a December 2001 rating decision, the RO denied the lung cancer claim because the evidence showed that he was diagnosed with this disorder in the late 1990s, the cancer did not onset in service or within one year of service, and it was not caused by his service. Similarly, the RO denied the metastatic brain tumor claim because the evidence showed that he was found to have brain tumors after his diagnosis of lung cancer in the late 1990s. Moreover, because the Veteran's brain tumors neither occurred in, nor were caused by, his military service, service connection was denied on a direct basis for this disorder. The RO also found that the Veteran's metastatic brain tumors were secondary to his nonservice-connected lung cancer; thus, service connection was also denied on a secondary basis for the brain tumors. Although notified of these decisions by a December 2001 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denials are final as to the evidence then of record, and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.

Since the December 2001 rating decision, the Veteran has submitted new statements and medical evidence to show continued treatment for his lung cancer. However, this evidence is not material as it did not relate to an unestablished fact necessary to substantiate entitlement to service connection for the lung cancer claim. Specifically, a November 2002 VA pulmonary clinic outpatient note showed that his medical history was significant for lung cancer in the left upper lobe and that it had metastasized to the brain in 1999. Additional VA and private treatment records from December 2009, June 2010, October 2012, and December 2012 showed the presence of current or past lung cancer since 1999 and treatment for this disorder. In a July 2010 statement, the Veteran alleged that he was diagnosed with brain and lung cancer in November 1999. In an October 2012 statement and a January 2014 statement, the Veteran claimed that his in-service lung disorders caused his current pulmonary disorders, to include lung cancer. He made similar contentions during the March 2016 Board hearing. The Veteran made very similar contentions prior to the issuance of the December 2001 rating decision. On two occasions in May 2014, he stated that he has had lung cancer for 13 years and that it was treated with radiation. While new, this medical and lay evidence did not relate to the presence of lung cancer during service or within one year of separation from service, and it did not show that his current lung cancer was caused by or otherwise related to his military service, when considered by itself or in connection with evidence available when the December 2001 rating decision was issued. 

Similarly, the Veteran has submitted new statements and medical evidence since the December 2001 rating decision for his brain cancer claim. However, this evidence is not material as it did not relate to an unestablished fact necessary to substantiate entitlement to service connection for the brain cancer claim. VA and private treatment records from November 2002, December 2009, June 2010, October 2010, October 2012, December 2012, and September 2014 show treatment for brain cancer prior to and during the appellate period, a medical history of brain cancer dating to 1999, and medical opinions finding that his lung cancer caused his brain cancer. An April 2016 letter from a private doctor again showed that the Veteran's brain metastasis was etiologically related to his lung cancer. Additionally, in a July 2010 statement, the Veteran contended that he was diagnosed with lung and brain cancer in November 1999. In an October 2012 statement, he alleged that he was currently living with brain cancer. In another October 2012 statement and a January 2014 statement, the Veteran contended that his in-service lung disorders caused his current pulmonary disorders, to include lung cancer, which caused his brain cancer. He made similar contentions during the March 2016 Board hearing. He made very similar allegations prior to the denial of this claim in the December 2001 rating decision. In two May 2014 statements, he reiterated that he has had brain cancer for 13 years and that it was treated with radiation. While new, this evidence does not relate to an unestablished fact showing that direct service connection was warranted for this disorder because the evidence does not show that the Veteran's brain tumors occurred in, or were caused by, his military service. Furthermore, this evidence again showed that his brain cancer was caused by his lung cancer, which is not currently service connected; thus, the lung cancer claim would not warrant service connection on a secondary basis. 

The evidence associated with the claims file since the December 2001 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for lung cancer and brain cancer or raise a reasonable possibility of substantiating these claims. These claims are not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Service Connection for Residuals of a Spontaneous Pneumothorax, to Include COPD and a Right Spontaneous Pneumothorax

The Veteran contends that he currently has residuals of an in-service spontaneous pneumothorax of the left lung. The October 2012 VA examination report and the December 2012 VA addendum medical opinion show that his current pulmonary disorders include COPD, lung cancer, and episodes of a spontaneous pneumothorax of the right lung. The Veteran has separately pursued service connection for the COPD and lung cancer claims as due to an in-service left spontaneous pneumothorax. However, since the claim of service connection for residuals of a spontaneous pneumothorax includes the current diagnoses of COPD, lung cancer, and right spontaneous pneumothorax, the Board deems it appropriate to analyze these claims together. 

As noted above, the October 2012 VA examination report and the December 2012 VA addendum medical opinion provide diagnoses of COPD, lung cancer, and right spontaneous pneumothorax. Thus, the first element of service connection is met. 

The Veteran's claim of entitlement to service connection for lung cancer has not been reopened because the evidence submitted since the last adjudication on the merits is not new and material. Thus, the Board shall not analyze or consider any further whether service connection is warranted for the current diagnosis of lung cancer. 

Regarding the second element of service connection for COPD and a right spontaneous pneumothorax, the claims file includes several service treatment records that document the presence of an in-service occurrence or disease related to the Veteran's lungs. Specifically, service treatment records from June 1974, December 1975, and July 1976 show that he complained of pulmonary symptoms, including chest pain and shortness of breath, and that his diagnoses were upper respiratory infections. Furthermore, July 1976 service treatment records, including an x-ray, show that he had a 20 percent pneumothorax on the left. An x-ray conducted one week later showed no pneumothorax or lesions. Likewise, his August 1976 separation report of medical examination also indicated that he had a spontaneous pneumothorax in July 1976 that caused pain and pressure in his chest and shortness of breath. The evaluator indicated that there were no complications or sequelae from this in-service occurrence. This evidence shows that the Veteran had an in-service incurrence of a disease or injury; thus, the second element of service connection is met for the COPD and right spontaneous pneumothorax claims. 

Regarding the third element of service connection, the claims file includes the Veteran's lay statements, a VA examination report and an addendum medical opinion, and several VA treatment records in which the etiology of the current pulmonary disorders are discussed. 

In July 2010, the Veteran indicated that his current pulmonary disorders were due to an in-service incident of a left spontaneous pneumothorax. He also stated that he had two instances of a collapsed lung in the previous four months. Several VA treatment records from 2010 also indicate that the Veteran had two instances of right spontaneous pneumothorax in 2010; however, these records do not address the cause of the right lung collapse episodes. In October 2012 and January 2014, the Veteran alleged that he had chronic lung conditions that were treated during active duty that caused his current pulmonary disorders. During the March 2016 Board hearing, the Veteran testified that his current pulmonary disorder, including COPD, pneumonia, and bronchitis, were caused by medication and treatment due to lung cancer, which he alleged was due to his in-service incident of a left spontaneous pneumothorax. Although the Veteran testified that he was diagnosed with and treated for lung cancer in 1992, the record shows that the first diagnosis and treatment for this disorder was in 1999. 

In October 2012, the Veteran underwent a VA examination during which he was diagnosed with COPD, lung cancer, and spontaneous pneumothorax of the right lung. He stated that he had a spontaneous pneumothorax on the lift side while he was on active duty. He alleged that since his discharge from service, he was diagnosed with lung cancer with metastases to the brain, right-sided pneumothorax and COPD. The examiner noted that the Veteran primarily had mental status changes like increased forgetfulness and agitation. 

The Veteran's respiratory condition required the daily use of an inhalation bronchodilator therapy. The examiner noted that he had a surgical resection and radiation therapy in 1999 for his malignant neoplasm in the lungs and that treatment was completed but that the Veteran was currently in watchful waiting status. An August 2012 computed tomography (CT) scan showed a stable appearance of the chest compared to a January 2011 radiographic imaging scan. The CT showed changes in bullous emphysema and unilateral right-sided, partially calcified pleural plaques, which possibly represented a sequelae of radiation therapy. 

The VA examiner indicated that he reviewed the Veteran's claims file before stating that the Veteran had bullous emphysema that resulted in pneumothorax. The examiner explained that bullous emphysema was not associated with an increased incidence of lung cancer. The Veteran's primary disability was due to residuals from his lung cancer. The examiner opined that the Veteran's lung cancer and its residuals were not connected to his military service.

In a December 2012 VA addendum medical opinion, this examiner again stated that the Veteran currently had lung cancer, COPD, and a right spontaneous pneumothorax. The examiner concluded that the Veteran did not have any chronic respiratory disabilities related to his treatment for the in-service left spontaneous pneumothorax and upper respiratory infections. The examiner explained that his in-service spontaneous pneumothorax could be due to the underlying bleb disease, which may have been present while the Veteran was on active duty. The examiner stated that treatment for spontaneous pneumothorax in service would not lead to a disability because a spontaneous pneumothorax would lose the response quite quickly. The examiner again opined that the Veteran does not currently have any chronic respiratory disabilities due to the treatment of a spontaneous pneumothorax or upper respiratory infections in service. 

In addition to this VA examiner's opinions, the claims file include an April 2000 VA telephone encounter note showing that the Veteran had an abnormal chest x-ray. The VA medical professional concluded that the anomalies in his chest were most likely due to the scarring tissue that resulted from the radiation therapy for his lung cancer. 

The Board has considered the Veteran's lay statements and the medical evidence in finding that the preponderance of the evidence shows that the Veteran's alleged residuals of a spontaneous pneumothorax, to include COPD and a right spontaneous pneumothorax, are not etiologically related to his military service. Specifically, the VA examiner concluded in October 2012 and December 2012 that the Veteran's current pulmonary disorders were not caused by his military service. The examiner explained that the Veteran's current respiratory disorders were caused by his lung cancer, which was diagnosed and treated 20 years after separation from military service and has not been granted service connection. While the Board has considered the Veteran's contentions that his current residuals of a spontaneous pneumothorax were related to his military service, it finds the VA examiner's opinions to be more probative regarding the relationship between the Veteran's current respiratory disorders and his military service because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the pertinent records and the Veteran's self-reported symptoms. 

Therefore, as the preponderance of the evidence is against service connection for residuals of a spontaneous pneumothorax and COPD, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for residuals of a spontaneous pneumothorax is granted.

Service connection for residuals of a spontaneous pneumothorax is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for lung cancer is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for brain cancer is denied. 

Service connection for COPD is denied. 


REMAND

The Board remands the claims of service connection for bronchitis, pneumonia, and GERD for new VA examinations or addendum medical opinions.

Regarding the bronchitis and pneumonia claims, the October 2012 VA examination report does not indicate diagnoses for these disorders; however, the claims file includes several instances where the Veteran was treated for bronchitis and pneumonia during the appellate period. Moreover, the service treatment records show several instances of treatment for pulmonary disorder symptoms in service. Thus, the Veteran should be afforded a new VA examination to determine whether the Veteran currently has bronchitis and/or pneumonia, and whether these disorders are etiologically related to his military service.

The service connection claim for GERD must be remanded for an addendum VA medical opinion. The Veteran was afforded a VA examination in January 2015 when the examiner diagnosed him with GERD, which onset in the 1990s. However, this examiner did not discuss the etiology of the Veteran's GERD symptoms or their relationship to the Veteran's military service. Thus, an addendum medical opinion should be issued for this claim. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bronchitis and/or pneumonia symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state whether the Veteran currently has bronchitis and/or pneumonia, or whether these disorders have been present during any period on appeal, and provide an opinion as to:

Whether the Veteran's current bronchitis and/or pneumonia disorders, if any are present, began during service, are otherwise related to any incident of service, or were manifest within one year of service. 

In rendering the above opinion, the examiner must address the Veteran's history of pulmonary health treatment and previous respiratory disorder diagnoses. The examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1972 enlistment report of medical examination containing no notation of any pulmonary disorder symptoms.

*June 1974, December 1975, and July 1976 service treatment records showing diagnoses and treatment for upper respiratory infections. 

*July 1976 service treatment record showing a history of chest pain and a spontaneous pneumothorax on the left. 

*August 1976 separation report of medical examination showing a spontaneous pneumothorax in 1976 that caused pain and pressure in the Veteran's chest and shortness of breath, but did not show any positive respirator symptoms or findings during the evaluation or any complications or sequelae. 

*September 1978 VA treatment record showing the Veteran's complaints of chest pain and an assessment of a type of asthma. 

*September 1999, February 2002, December 2008, January 2011, and July 2013 VA and private treatment records showing diagnoses and treatment for bronchitis and/or pneumonia. 

*November 2002 VA pulmonary clinic outpatient note in which the Veteran stated he was exposed to asbestos in 1991 or 1992 as part of his previous job.

*Veteran's lay statements from July 2010, October 2012, and October 2015, as well as the March 2016 Board hearing testimony, in which he contends that his pneumonia and bronchitis began in and were caused by his military service.

*October 2012 VA examination report and a December 2012 VA addendum medical opinion that do not list or discuss bronchitis or pneumonia as one of the Veteran's current pulmonary disorders.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE JANUARY 2015 VA EXAMINER AND request that he re-review the file and respond to the below inquiries regarding the Veteran's service connection claim for GERD. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current GERD symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the January 2015 physical examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current GERD began during service, is otherwise related to any incident of service, or was manifest within one year of service. 

The examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1972 enlistment report of medical examination and August 1976 separation report of medical examination containing no notation of any gastrointestinal disorder symptoms.

*July 1974 service treatment record showing that the Veteran complained of mid-abdominal pain for two weeks, which was relieved with food. 

*August 1976 service treatment record showing the Veteran's complains of stomach cramps, diarrhea, and nausea.

*November 2002 VA pulmonary clinic outpatient note showing that the Veteran's chronic cough was most likely caused by GERD. 

*October 2005 VA pulmonary note in which a doctor considered whether the Veteran's cough was caused by his GERD. 

*December 2009, March 2010, and June 2010 VA and private medical records showing diagnoses and treatment for GERD, including the use of prescription medication. 

*January 2015 VA examination report showing a current diagnosis of GERD that onset in the 1990s, but no discussion of etiology of this disorder.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After undertaking any other appropriate development deemed necessary, readjudicate the claims of service connection for bronchitis, pneumonia, and GERD on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


